Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

March [ — ], 2013

 

To:    salesforce.com, inc.    The Landmark    One Market, Suite 300   
San Francisco, CA 94105    Attn:    General Counsel    Telephone:   
415-901-7000    Facsimile:    415-901-8437 From:    [Dealer]       Attn:   
[                    ]    Telephone:    [                    ]    Facsimile:   
[                    ] Re:   

[Base]1[Additional]2 Issuer Warrant Transaction

(Transaction Reference Number:            )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
salesforce.com, inc. (“Issuer”). This communication constitutes a “Confirmation”
as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation). For the avoidance of doubt, the Transaction shall be the
only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

1  Include for confirmation relating to the base convert offering.

2  Insert for confirmation relating to the greenshoe convert offering, if any.



--------------------------------------------------------------------------------

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:

March [ — ], 2013

 

Effective Date:

March 18, 2013, or such other date as agreed between the parties, subject to
Section 8(o) below.

 

Components:

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

Warrant Style:

European

 

Warrant Type:

Call

 

Seller:

Issuer

 

Buyer:

Dealer

 

Shares:

The common stock of Issuer, par value USD 0.001 per share (Ticker Symbol:
“CRM”).

 

Number of Warrants:

For each Component, as provided in Annex A to this Confirmation.

 

Warrant Entitlement:

One Share per Warrant

 

Strike Price:

As provided in Annex A to this Confirmation.

 

Premium:

As provided in Annex A to this Confirmation.

 

Premium Payment Date:

The Effective Date

 

Exchange:

The New York Stock Exchange

 

Related Exchange:

All Exchanges

Procedures for Exercise:

In respect of any Component:

 

Expiration Time:

Valuation Time

 

Expiration Date:

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its reasonable discretion that the Final Disruption Date
shall be the Expiration Date (irrespective of whether such date is an Expiration
Date in respect of any other Component for the Transaction) and,

 

2



--------------------------------------------------------------------------------

 

notwithstanding anything to the contrary in this Confirmation or the
Definitions, the Relevant Price for such Expiration Date shall be the prevailing
market value per Share determined by the Calculation Agent in a commercially
reasonable manner. “Final Disruption Date” means [ — ], [2018]. Notwithstanding
the foregoing and anything to the contrary in the Equity Definitions, if a
Market Disruption Event occurs on any Expiration Date, the Calculation Agent may
reasonably determine that such Expiration Date is a Disrupted Day only in part,
in which case (i) the Calculation Agent shall make reasonable adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component, and (ii) the VWAP Price for such
Disrupted Day shall be reasonably determined by the Calculation Agent based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day. Any Scheduled Trading
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be a Scheduled Trading Day;
if a closure of the Exchange prior to its normal close of trading on any
Scheduled Trading Day is scheduled following the date hereof, then such
Scheduled Trading Day shall be deemed to be a Disrupted Day in full. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”.

 

  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Regulatory Disruption:

Any event that Dealer, in its reasonable discretion, determines makes it
appropriate with regard to any U.S. federal or state legal, regulatory or
self-regulatory requirements or related policies and procedures, including,
without limitation, Rule 10b-18 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), for Dealer to refrain from or decrease any market
activity in connection with the Transaction. Dealer shall notify Issuer as soon
as reasonably practicable (but in no event later than two Scheduled Trading Days
after such Regulatory Disruption) that a Regulatory Disruption has occurred and
the Expiration Dates affected by it.

 

Automatic Exercise:

Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

 

3



--------------------------------------------------------------------------------

Issuer’s Telephone Number and

Telex and/or Facsimile Number

and Contact Details for purpose of

     Giving Notice:

To be provided by Issuer.

Settlement Terms:

In respect of any Component:

 

Settlement Currency:

USD

 

Settlement Method Election:

Applicable; provided that (i) Issuer may elect Cash Settlement only if, on or
prior to the Settlement Method Election Date, Issuer delivers written notice to
Dealer stating that Issuer has elected that Cash Settlement apply to every
Component of the Transaction, (ii) on such notice delivery date, Issuer
represents and warrants to Dealer in writing that, as of such notice delivery
date, (A) none of Issuer and its officers or directors, or any person that
“controls” (within the meaning of the definition of an “affiliate” under Rule
144 under the Securities Act) any of the foregoing, is aware of any material
nonpublic information regarding Issuer or the Shares, (B) Issuer is electing
Cash Settlement in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws, (C) the Issuer is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), (D) it would be
able to purchase the Number of Shares [plus the “Number of Shares”, as defined
in the Base Warrant Confirmation,]3 in compliance with the laws of Issuer’s
jurisdiction or organization, (E) Issuer has the requisite corporate power to
make such election and to execute and deliver any documentation relating to such
election that it is required by this Confirmation to deliver and to perform its
obligations under this Confirmation and has taken all necessary corporate action
to authorize such election, execution, delivery and performance, (F) such
election and performance of its obligations under this Confirmation do not
violate or conflict with any law applicable to it, any provision of its
constitutional

documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets, and (G) any transaction that Dealer makes
with respect to the Shares during the period beginning at the time that Issuer
delivers notice of its Cash Settlement election and ending at the close of
business on the final day of the Settlement Period shall be made by Dealer at
Dealer’s sole discretion for Dealer’s own account and Issuer shall not have, and
shall not attempt to exercise, any influence over how, when, whether or at what
price Dealer effects such transactions, including, without limitation, the
prices paid or received by Dealer per Share pursuant to such transactions, or
whether such transactions are made on any securities exchange or privately, and
(iii) such Settlement Method Election shall apply to every Component. At any
time prior to making a Settlement Method Election, Issuer may, without the
consent of Dealer, amend this Confirmation by notice to Dealer to eliminate
Issuer’s right to elect

 

3 

Include for additional warrant confirmation only.

 

4



--------------------------------------------------------------------------------

Cash Settlement; provided further that Issuer shall not have the right to elect
Cash Settlement if Dealer notifies Issuer that, in the reasonable judgment of
Dealer, the election of Cash Settlement or any purchases of Shares that Dealer
(or its affiliates) might make in connection therewith, based upon the advice of
counsel and as a result of events occurring after the Trade Date, would raise
material risks under applicable securities laws.

 

Electing Party:

Issuer

 

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the scheduled Expiration
Date for the Component with the earliest scheduled Expiration Date.

 

Default Settlement Method:

Net Share Settlement

 

VWAP Price:

For any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “CRM.N<Equity> AQR” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason or is manifestly incorrect, as reasonably
determined by the Calculation Agent using a volume weighted method.

Net Share Settlement:

 

Net Share Settlement:

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date.

 

Number of Shares to be Delivered:

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess, if any, of the VWAP Price on the Valuation Date occurring
on such Exercise Date over the Strike Price (or if there is no such excess,
zero) divided by (B) such VWAP Price.

 

  The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

 

Settlement Date:

The Settlement Date, determined as if Physical Settlement applied.

 

Other Applicable Provisions:

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable as if “Physical Settlement” applied to the Transaction.

Cash Settlement:

 

Option Cash Settlement Amount:

For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the

 

5



--------------------------------------------------------------------------------

 

Warrant Entitlement and (iii) (A) the excess of the VWAP Price on the Valuation
Date occurring on such Exercise Date over the Strike Price (or, if there is no
such excess, zero).

Adjustments:

In respect of any Component:

 

Method of Adjustment:

Calculation Agent Adjustment; provided that the parties agree that open market
Share repurchases at prevailing market prices or accelerated share repurchases,
forward contracts or similar transactions on customary terms (including without
limitation any discount to average VWAP prices) shall not be considered
Potential Adjustment Events.

 

Extraordinary Dividend:

Any Dividend (i) that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder and (ii) the amount or value of which differs from the
Ordinary Dividend Amount for such Dividend, as determined by the Calculation
Agent.

 

Dividend:

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

 

Ordinary Dividend Amount:

USD 0.00.

Extraordinary Events:

 

Consequences of Merger Events:

 

(a)     Share-for-Share:

Modified Calculation Agent Adjustment

 

(b)     Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

(c)     Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination)

 

Tender Offer:

Applicable; provided that for purposes of Section 12.3(d) of the Equity
Definitions, only in the case of a self-tender by the Issuer, references in the
definition of Tender Offer under the Equity Definitions to 10% shall be replaced
with 20%.

Consequences of Tender Offers:

 

(a)     Share-for-Share:

Modified Calculation Agent Adjustment

 

(b)     Share-for-Other:

Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.

 

(c)     Share-for-Combined:

Modified Calculation Agent Adjustment

 

Modified Calculation Agent Adjustment:

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Issuer being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Dealer, the Issuer of the Affected Shares and the
entity that will be the Issuer of the New Shares shall, prior to the Merger

 

6



--------------------------------------------------------------------------------

 

Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable U.S. federal or state legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer, and if such conditions are not met or if the
Calculation Agent reasonably determines that no adjustment that it could make
under Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.

 

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and
(b) the phrase “and (iii) issued by a corporation organized under the laws of
the United States, any State thereof or the District of Columbia” shall be
inserted immediately prior to the period.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

Additional Disruption Events:

 

(a)     Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation”, (ii) adding the words “(including, for the avoidance
of doubt and without limitation, adoption or promulgation of new regulations
authorized or mandated by existing statute)” after the word “regulation” in the
second line thereof, (iii) adding the words “or any Hedge Positions” after the
word “Shares” in the clause (X) thereof, (iv) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by Hedging Party on the Trade Date” and (v) deleting clause
(Y) thereof in its entirety.

 

(b)     Failure to Deliver:

Not Applicable

 

7



--------------------------------------------------------------------------------

(c)     Insolvency Filing:

Applicable

 

(d)     Hedging Disruption:

Not Applicable

 

(e)     Increased Cost of Hedging:

Applicable

 

(f)     Loss of Stock Borrow:

Applicable

 

         Maximum Stock Loan Rate:

As provided in Annex A to this Confirmation.

 

(g)     Increased Cost of Stock Borrow:

Applicable

 

         Initial Stock Loan Rate:

As provided in Annex A to this Confirmation.

 

Hedging Party:

Dealer for all applicable Potential Adjustment Events and Extraordinary Events

 

Determining Party:

Dealer for all applicable Extraordinary Events

 

Non-Reliance:

Applicable

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

 

3.     Calculation Agent:

Dealer; provided that all determinations made by the Calculation Agent shall be
made in a good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Issuer, the Calculation Agent will provide to Issuer by e-mail to the e-mail
address provided by Issuer in such prior written request a report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in reasonable detail the basis for such calculation; provided, however, that in
no event will Dealer be obligated to share with Issuer any proprietary models or
other proprietary information or data used by it or any other party.

4.     Account Details:

 

Dealer Payment Instructions:

[            ]

SWIFT: [            ]

Bank Routing: [            ]

Account Name: [            ]

Account No. : [            ]

 

Issuer Payment Instructions:

To be provided by Issuer.

5.     Offices:

The Office of Dealer for the Transaction is: New York

[Dealer]

 

  Attention: [            ]  

  Telephone: [            ]  

  Facsimile: [            ]  

The Office of Issuer for the Transaction is: Not Applicable

6.     Notices: For purposes of this Confirmation:

(a)         Address for notices or communications to Issuer:

 

  To: salesforce.com, inc.  

 

8



--------------------------------------------------------------------------------

     The Landmark  

     One Market, Suite 300  

     San Francisco, CA 94105  

  Attn: General Counsel  

  Telephone: 415-901-7000  

  Facsimile: 415-901-8437  

(b)     Address for notices or communications to Dealer:

 

  To: [Dealer]  

     Attn: [            ]  

  Telephone: [            ]  

  Facsimile: [            ]  

7.     Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, (A) none
of Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares and (B) all reports and other
documents filed by Issuer with the Securities and Exchange Commission pursuant
to the Exchange Act, when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

 

9



--------------------------------------------------------------------------------

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1(a) of the Purchase Agreement (the “Purchase
Agreement”) dated as of [the Trade Date]4 [March 12, 2013]5 between Issuer and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. LLC
as representatives of the Initial Purchasers party thereto are true and correct
and are hereby deemed to be repeated to Dealer as if set forth herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(x)(A) On the Trade Date and during the period starting on the first Expiration
Date and ending on the last Expiration Date (the “Settlement Period”), the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares, are not, and shall not be, subject to a “restricted period,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”) unless
(x) such Shares or securities are excepted from section 101(a) of Regulation M
by sections 101(c)(1) or 101(c)(3) of Regulation M and section 102(a) of
Regulation M by sections 102(d)(1) or 102(d)(3) of Regulation M or (y) such
Shares or securities are of the kind that may be excepted from the prohibitions
of sections 101(a) and 102(a) of Regulation M by sections 101(b)(10) and
102(b)(7) of Regulation M and (B) Issuer shall not engage in any “distribution”
(as such term is defined in Regulation M) other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Trade Date or until the second Exchange Business Day immediately following the
Settlement Period, as applicable.

(xi) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer, [            ]6 and except for
purchases from its employees that are not “Rule 10b-18 purchases” as defined in
Rule 10b-18(a)(13) under the Exchange Act.

(xii) Issuer agrees that it (A) will not during the Settlement Period make, or
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (x) Issuer’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (y) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Issuer to Dealer that such information is true and correct. In
addition, Issuer shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule 10b-18(a)(13)
(iv) under the Exchange Act.

(xiii) The Shares of Issuer initially issuable upon exercise of the Warrant (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Issuer. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in

 

4  Include for confirmation relating to the base convert offering.

5  Include for confirmation relating to the greenshoe convert offering, if any.

6  Insert references to other dealers.

 

10



--------------------------------------------------------------------------------

accordance with the terms and conditions of the Warrant, will be validly issued,
fully-paid and non-assessable, and the issuance of the Warrant Shares will not
be subject to any preemptive or similar rights.

(xiv) No state or local law, rule, regulation or regulatory order in the State
of Delaware or California applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties (A) that this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555 and 560 of the
Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to due incorporation, existence and good standing of Issuer in Delaware,
its qualifications as a foreign corporation and good standing in California, the
due authorization, execution and delivery of this Confirmation, the absence of
conflict of the execution, delivery and performance of this Confirmation with
any material agreement required to be filed as an exhibit to Issuer’s Annual
Report on Form 10-K and Issuer’s charter documents, and that the Warrant Shares
have been duly authorized by all necessary corporate action on the part of
Issuer and reserved for issuance and when issued and delivered in accordance
with the terms of this Confirmation would, if issued on the date of such
opinion, be validly issued, fully paid and nonassessable and free of preemptive
rights under Issuer’s certificate of incorporation and bylaws and Delaware law.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Issuer does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to require Issuer to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Issuer’s
failure to elect or election to the contrary; and provided further that Issuer
shall not have the right to so elect (but, for the avoidance of doubt, Dealer
shall have the right to so elect) in the event of (i) an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party, which Event of Default
or Termination Event resulted from an

 

11



--------------------------------------------------------------------------------

event or events within Issuer’s control. Upon such Notice of Share Termination,
the following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, the Tender Offer Date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
reasonable discretion by commercially reasonable means and notified by the
Calculation Agent to Issuer at the time of notification of the Payment
Obligation.

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer, as applicable. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”.

(b) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Dealer, based on the advice of counsel, for any reason, any Shares
or any securities of Issuer or its affiliates comprising any Share Termination
Delivery Units deliverable to Dealer hereunder (any such Shares or securities,
“Delivered Securities”) would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act, then the provisions set forth in this
Section 8(b) shall apply. At the election of Issuer by notice to Dealer within
one Exchange Business Day after the relevant delivery obligation arises, but in
any event at least one Exchange Business Day prior to the date on which such
delivery obligation is due, either (A) all Delivered Securities delivered by
Issuer to Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Delivered Securities so that the
value of such Delivered Securities, as reasonably determined by the Calculation
Agent to reflect an appropriate liquidity discount, equals the value of the
number of Delivered Securities that would otherwise be deliverable if such
Delivered Securities were freely tradeable (without prospectus delivery) upon

 

12



--------------------------------------------------------------------------------

receipt by Dealer (such value, the “Freely Tradeable Value”); provided that
Issuer may not make the election described in this clause (B) if, on the date of
its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the delivery by Issuer to Dealer (or any affiliate designated by Dealer)
of the Delivered Securities or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Delivered Securities by
Dealer (or any such affiliate of Dealer). (For the avoidance of doubt, as used
in this paragraph (b) only, the term “Issuer” shall mean the issuer of the
relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten follow-on offerings of equity
securities of companies of comparable size, maturity and lines of business and
that yields results that are satisfactory to Dealer or such Affiliate, as the
case may be, in its reasonable discretion subject to execution by such
recipients of customary confidentiality agreements reasonably acceptable to
Issuer; and

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Dealer or such Affiliate substantially similar to underwriting agreements
customary for underwritten follow-on offerings of equity securities of companies
of comparable size, maturity and lines of business, in form and substance
commercially reasonably satisfactory to Dealer or such Affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements of
companies of comparable size, maturity and lines of business relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its Affiliates and Issuer, shall provide for the payment by Issuer of all
reasonable expenses in connection with such resale, including all registration
costs and all reasonable fees and expenses of counsel for Dealer, and in
connection with an underwritten offering of Delivered Securities shall use its
commercially reasonable efforts to provide for the delivery of accountants’
“comfort letters” to Dealer or such Affiliate in customary form and substance of
companies of comparable size, maturity and lines of business with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Delivered Securities from Dealer or such
Affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities of companies of comparable size, maturity and lines of
business (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them subject to
execution by such recipients of customary confidentiality agreements reasonably
acceptable to Issuer);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
Delivered Securities by Dealer or such Affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, Dealer and its
Affiliates and Issuer, shall provide for the payment by Issuer of all reasonable
expenses in connection with such resale, including all reasonable fees and
expenses of counsel for Dealer, shall contain representations, warranties and
agreements of Issuer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use commercially reasonable efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Delivered Securities as are

 

13



--------------------------------------------------------------------------------

customarily requested in comfort letters covering private placements of equity
securities of companies of comparable size, maturity and lines of business;

(C) Issuer agrees that under applicable law as it currently exists any Delivered
Securities so delivered to Dealer, (i) may be transferred by and among Dealer
and its Affiliates, and Issuer shall effect such transfer without any further
action by Dealer and (ii) after the minimum “holding period” within the meaning
of Rule 144(d) under the Securities Act has elapsed with respect to such
Delivered Securities, Issuer shall promptly remove, or cause the transfer agent
for such Shares or securities to remove, any legends referring to any such
restrictions or requirements from such Delivered Securities upon delivery by
Dealer (or such Affiliate of Dealer) to Issuer or such transfer agent of
seller’s and broker’s representation letters customarily delivered by Dealer in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(c) Make-whole. If Issuer makes the election described in clause (b)(i)(B) of
paragraph (b) of this Section 8, then Dealer or its affiliates may sell such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be, and
ending on the Exchange Business Day on which Dealer or its Affiliates completes
the sale of all such Shares or Share Termination Delivery Units, as the case may
be, or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the Freely
Tradeable Value (such amount of the Freely Tradeable Value, the “Required
Proceeds”). If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Required Proceeds, Dealer
shall promptly return such remaining Shares or Share Termination Delivery Units
to Issuer. If the Required Proceeds exceed the realized net proceeds from such
resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be (“Make-whole Shares”), in an amount that,
based on the Relevant Price on the last day of the Resale Period (as if such day
was the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).

(d) Limitation on Beneficial Ownership. Notwithstanding anything to the contrary
in the Agreement or this Confirmation, in no event may Dealer exercise any
Warrant hereunder, have the right to acquire (within the meaning of NYSE Rule
312.04(g)) Shares upon the exercise of any Warrant hereunder, or be entitled to
receive, or be deemed to receive, any Shares in connection with this
Transaction, and Automatic Exercise shall not apply with respect to any Warrant
hereunder, to the extent (and only to the extent) that upon the receipt of such
Shares, (i) Dealer’s Beneficial Ownership would be equal to or greater than
[9.0]%7 of the outstanding Shares, (ii) Dealer, or any “affiliate” or
“associate” of Dealer, would be an “interested stockholder” of Issuer, as all
such terms are defined in Section 203 of the Delaware General Corporation Law,
(iii) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under any federal, state or local
laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting or registration obligations or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person
under Applicable Laws and with respect to which such requirements have not been
met or the relevant approval has not been received or that would give rise to
any consequences under the constitutive documents of Issuer or any contract or
agreement to which Issuer is a party, in each case minus (y) 1% of the number of

 

7 

To be confirmed.

 

14



--------------------------------------------------------------------------------

Shares outstanding on the date of determination, or (iv) Dealer or any group of
purchasers related to Dealer (within the meaning of NYSE Rule 312.04(g)) would
acquire or have the “right to acquire” (within the meaning of NYSE Rule
312.04(g)) a number of Shares that would exceed [4.9]%8 of the Shares
outstanding on the Trade Date (each of clause (i), (ii), (iii) and (iv) above,
an “Ownership Limitation”). Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that such delivery would
exceed an Ownership Limitation. If any delivery owed to Dealer hereunder is not
made, in whole or in part, as a result of an Ownership Limitation, Dealer’s
right to receive such delivery shall not be extinguished and Issuer shall make
such delivery as promptly as practicable after, but in no event later than three
Exchange Business Days after, Dealer gives notice to Issuer that such delivery
would not result in any of such Ownership Limitations being breached. “Dealer’s
Beneficial Ownership” means the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”) or within the meaning of Section 16 of the Exchange
Act and the rules promulgated thereunder (collectively, “Section 16”)) of
Shares, without duplication, by Dealer, together with any of its affiliates or
other person subject to aggregation with Dealer under Section 13 or under
Section 16 for purposes of “beneficial ownership”, or by any “group” (within the
meaning of Section 13) of which Dealer is or may be deemed to be a part (Dealer
and any such affiliates, persons and groups, collectively, “Dealer Group”).
Notwithstanding anything in the Agreement or this Confirmation to the contrary,
Dealer (or the affiliate designated by Dealer pursuant to Section 8(l) below)
shall not become the record or beneficial owner, or otherwise have any rights as
a holder, of any Shares that Dealer (or such affiliate) is not entitled to
receive at any time pursuant to this Section 8(d), until such time as such
Shares are delivered pursuant to this Section 8(d).

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of the Capped Number of
Shares (as provided in Annex A to this Confirmation), subject to adjustment from
time to time in accordance with the provisions of this Confirmation or the
Definitions resulting from actions of Issuer or events within Issuer’s control
(the “Capped Number”). Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved or (iii) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions.
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.

(f) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Number of Shares to be Delivered with respect to
one or more Components), if Dealer determines, in its reasonable discretion,
that such extension is reasonably necessary or appropriate to (i) preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
market in which Dealer, in the exercise of its commercially reasonable
discretion, deems it advisable to hedge its exposure to the Transaction or
(ii) to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer; provided that any such
extension pursuant to clause (i) shall not exceed 30 Exchange Business Days.

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other

 

 

8 

To be confirmed.

 

15



--------------------------------------------------------------------------------

than during Issuer’s bankruptcy to any claim arising as a result of a breach by
Issuer of any of its obligations under this Confirmation or the Agreement. For
the avoidance of doubt, the parties acknowledge that this Confirmation is not
secured by any collateral that would otherwise secure the obligations of Issuer
herein under or pursuant to any other agreement.

(h) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) With respect to any Potential Adjustment Event, Section 11.2(a) of the
Equity Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the words “an”; and adding the phrase “or
Warrants” at the end of the sentence.

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that, solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares but, for
the avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through
(D), (iii), (vi) and (vii), adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)”;

(iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”;

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(i) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Issuer, subject to the
restrictions set forth in the legend appearing at the top of this Confirmation.
Dealer shall as soon as reasonably practicable notify Issuer of such transfer or
assignment. At any time at which any Ownership Limitation exists, if Dealer, in
its discretion, is unable to effect a transfer or assignment to a third party
after using its commercially reasonable efforts on pricing terms and within a
time period reasonably acceptable to Dealer such that an Ownership Limitation no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Ownership Limitation no longer exists. In the event
that Dealer so designates an Early Termination Date with respect to a portion of
the Transaction, a payment or delivery shall be made pursuant to Section 6 of
the Agreement and Section 8(b) of this Confirmation as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Issuer shall be the
sole Affected Party with respect to such partial termination and (iii) such
portion of the Transaction shall be the only Terminated Transaction.

(j) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the

 

16



--------------------------------------------------------------------------------

Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance by any of its affiliates in accordance with the provisions of
the immediately preceding sentence.

(m) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines during the six month period immediately
following the Effective Date (or, if the Issuer is not current in its reporting
obligations under the Exchange Act, during the one year period immediately
following the Effective Date) that it is advisable to terminate a portion of the
Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies and
procedures of Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer);

(ii) any “person” or “group,” other than Issuer, its Subsidiaries and the
employee benefits plans of the Issuer and of its Subsidiaries, becomes the
direct or indirect beneficial owner, of the shares of Issuer’s Capital Stock
representing more than 50% of the total voting power of the shares of Issuer’s
Capital Stock; or

(iii) consummation of any consolidation or merger of Issuer pursuant to which
the Shares are or will be converted into cash, securities or other property or
any sale, lease or other transfer in one transaction or a series of transactions
of all or substantially all of the consolidated assets of Issuer and its
Subsidiaries, taken as a whole, to any person other than one or more of the
Issuer’s Subsidiaries; provided, however, that if in any such transaction the
holders of more than 50% of the shares of Issuer’s voting stock immediately
prior to such transaction, own, directly or indirectly, more than 50% of all
shares of the voting stock of the continuing or surviving person or transferee
or the parent thereof immediately after such transaction, such event shall not
constitute an Additional Termination Event under this clause (ii).

Notwithstanding the foregoing, an Additional Termination Event will not be
deemed to have occurred if, pursuant to a transaction or series of transactions
as set forth in clause (iii) above, at least 90% of the consideration received
or to be received by holders of the Shares (excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters’ appraisal
rights) in connection with such transaction or transactions otherwise
constituting an Additional Termination Event under clause (iii) above consists
of shares of common stock or depositary receipts evidencing interests in
ordinary shares or common equity traded on a National Securities Exchange, and
as a result of such transaction or transactions, the Convertible Securities
become convertible into cash and, if applicable, such shares of common stock or
depositary receipts.

For purposes of clauses (ii) and (iii) above:

(i) whether a person is a “beneficial owner” will be determined in accordance
with Rule 13d-3 under the Exchange Act;

 

17



--------------------------------------------------------------------------------

(ii) “person” includes any syndicate or group that would be deemed to be a
“person” under Section 13(d)(3) of the Exchange Act;

(iii) any transaction or event that satisfies both clause (ii) and clause
(ii) above will be deemed to be an event satisfying solely clause (iii) above;

(iv) “Subsidiary” means a Person more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by Issuer or by one or more other
Subsidiaries of Issuer, or by Issuer and one or more other Subsidiaries of
Issuer;

(v) “National Securities Exchange” means a securities exchange registered as a
national securities exchange under Section 6(a) of the Exchange Act (or any
successor thereto); and

(vi) “Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock issued by that corporation.

(n) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(o) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(p) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring Issuer to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity by
the US GAAP as in effect on the relevant Trade Date (including, without
limitation, where Issuer so elects to deliver cash or fails timely to elect to
deliver Shares or Share Termination Delivery Property in respect of such
settlement).

(q) Payments by Dealer upon Early Termination. The parties hereby agree that,
notwithstanding anything to the contrary herein, in the Definitions or in the
Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Dealer would owe to Issuer an amount calculated
under Section 6(e) of the Agreement or Article 12 of the Equity Definitions,
such amount shall be deemed to be zero.

(r) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Increased Cost of Hedging, Loss of Stock Borrow,
Increased Cost of Stock Borrow, an Excess Ownership Position or Illegality (as
defined in the Agreement)).

(s) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(t) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY

 

18



--------------------------------------------------------------------------------

THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

19



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
[                    ], Facsimile No. [                    ].

 

Yours faithfully, [DEALER] By:  

 

  Name:   Title:

Agreed and Accepted By:

salesforce.com, inc.

 

By:  

 

  Name:   Title:

 

20



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Number of Warrants

  

Expiration Date

1.    [                ]    [                ] 2.    [                ]   
[                ] 3.    [                ]    [                ] 4.   
[                ]    [                ] 5.    [                ]   
[                ] 6.    [                ]    [                ] 7.   
[                ]    [                ] 8.    [                ]   
[                ] 9.    [                ]    [                ] 10.   
[                ]    [                ] ...    ...    ... [    ].   
[                ]    [                ]

 

Strike Price:    USD [            ] Premium:    USD [            ]
Maximum Stock Loan Rate:    2.00% Initial Stock Loan Rate:    0.50% Capped
Number of Shares:    [insert 2x the number of Shares underlying the Transaction]

 

21